Title: To George Washington from James McHenry, 3 December 1781
From: McHenry, James
To: Washington, George


                        
                            Dr Sir
                            Annapolis 3d Der 1781.
                        
                        I have placed my resignation in the hands of one of the electors but he omitted forwarding it to Congress at
                            the usual time. I now take the liberty to send it to your Excellency as the lateness of the resignation makes it rather
                            improper on my own account for it to go to Congress from myself.
                        I make no doubt but your Excellency when here suggested such measures as you saw necessary to be adopted at
                            this period of our affairs. We shall endeavour at several things this session, but I fear there will be very powerful
                            objections to the most essential. The supply bill for the current year, and a bill for filling up our regiments to their
                            quota are among these. I know very well the necessity of accomplishing the latter, but at the same time, I could wish
                            you, if your Excellency can spare it a moments leisure, to give me a few of your thoughts. Let me assure you these will
                            have infinite weight; much more than if they were official; and may do more than all our reasonings. I hope Mrs Washington
                            will find herself more agreeably situated than she was last winter. I fear if she is confined to New london that the
                            almost total want of exercise and company will be very unfavorable to her present situation. Doctor Craik is on some
                            business at this place, and we are both of the same opinion. I pray your Excellency to present her my sincere respects,
                            and to believe me with the greatest veneration and esteem Your Excellencys ob. St
                        
                            James McHenry

                        
                    